Citation Nr: 1411956	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-13 014 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on housebound criteria.  

3.  Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2012, February 2013, and April 2013 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to special monthly compensation based on homebound criteria and aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record during the period of this appeal shows that his PTSD results in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this increased rating claim for PTSD at present without detriment to the due process rights of the Veteran.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two ratings to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

The Veteran is currently assigned a 70 percent disability rating for PTSD, pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Diagnostic Code 9411 addresses the criteria for rating PTSD.  Under that code, ratings may be assigned ranging between 0 and 100 percent.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is additionally unable to work; child frequently "beats up other children," is defiant at home, and is failing at school).  

The DSM-IV describes a GAF score of 41 to 50 as indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious difficulty in the veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A 51 to 60 score is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric Association (DSM-IV).  

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Factual Background and Analysis

Historically, the Veteran was granted service connection for PTSD in an August 2003 rating decision and awarded a 50 percent disability rating, effective April 11, 2003.  In a February 2008 rating decision his disability rating was increased from 50 percent to 70 percent, effective July 30, 2007.  In January 2013 the Veteran filed his current claim for increase.  In the February 2013 rating decision now on appeal, the RO denied an increase.  

In his May 2013 Notice of Disagreement his attorney appealed for a 100 percent disability rating for PTSD.  He noted that the Veteran had a 100 percent rating for major depressive disorder for nonservice-connected pension purposes and that symptoms of PTSD and depression were often intertwined or overlapped.  In his most recent correspondence with the Board, the Veteran's attorney argued that the most recent VA mental examination was incomplete and inadequate because the examiner failed to explain how symptoms could be attributed solely to dementia, but not to PTSD or a major depressive disorder that an earlier VA examiner thought could not be separated from the Veteran's PTSD.  

A January 2012 VA treatment record noted a secondary diagnosis of history of memory impairment or mild dementia.  The list of active medical problems, however, did not include PTSD but an anxiety state not otherwise specified and a depressive disorder not elsewhere classified.  Other VA treatment records dated during the period from January 2012, a year before the Veteran's claim for increase was filed, until the present, demonstrate a past history of PTSD and major depressive disorder with follow-up treatment in the mental health clinic.  They also show active problems included anxiety and a depressive disorder.  

A June 2012 record noted that the Veteran's spouse thought that he had some mental confusion.  

The Veteran underwent a VA PTSD examination in September 2012.  After a review of the claims file and an examination of the Veteran, the examiner diagnosed PTSD.  The examiner said no other Axis I diagnosis of a mental disorder was appropriate and that a diagnosis of major depressive disorder found in VA treatment records, based on this examination, was a symptom of PTSD and not a separate diagnosis.  A GAF score of 50 was assigned.  The examiner opined that the Veteran's occupational and social impairment due to PTSD reflected the level for a 70 percent rating.  The examiner noted that the Veteran was able to dress himself, ordinarily kept himself clean, could feed himself, and attended to the wants of nature.  

The Veteran told the examiner that he suffered a stroke about six or seven years ago and had another stroke about two months later.  He told the examiner that he could not walk outside because he would fall.  

The report of examination noted that the Veteran and his wife lived in their home alone, although a son visited daily, a daughter lived out of state, and the Veteran did not have contact with three other grown children.  The Veteran, a former cement finisher, did not work and spent his time watching television and looking out the window.  He was not able to walk, so could not go outside.  He was seen at VA for PTSD treatment where he received medication prescribed by a psychiatrist.  

On mental status examination, the Veteran was not oriented to all spheres and thought it was August 2014.  He sat in his wheelchair during the interview and, while appropriately dressed, appeared to have a few days growth of chin hair and mustache.  He described his mood as anxious, he was depressed most of the time, and angry.  Attention, concentration, insight and judgment were noted as generally intact.  His recent, remote, and immediate memory were also intact.  

The Veteran complained of real bad nightmares every night after which he awoke thinking he was being killed or killed something.  He told the examiner that he was not able to sleep with his wife because he was afraid he would punch her.  He conceded problems with anger and related that he did not like company, did not like to visit, and did not like anybody.  He revealed that he got angry at himself for not being able to do things and was angry because his wife had to do things for him.  He also said that he had bad anxiety attacks every day, mostly in the mornings, for which he took medication and one glass of wine.  He related that he became real anxious when someone stopped in front of the house.  He avoided anything on television related to war or terrorism.  He also said that he did not like waiting.  His wife stated that he would not go to any event that involved standing in line as that reminded him of his time in the military.  

The September 2012 VA examiner noted that the Veteran's PTSD symptoms -difficulty sleeping, irritability or outbursts of anger, recurrent distressing dreams, and detachment or estrangement from others - caused clinically significant distress or impairment in occupational and social functioning.  The examiner also listed as PTSD symptoms of anxiety and a depressed mood.  

The report of examination noted that the Veteran was not considered capable of managing his own financial affairs as he had turned management of his financial affairs over to his wife.  The examiner also opined that it was as likely as not that the Veteran's PTSD, in connection with the physical effects of the stroke, rendered him unable to attend to activities of daily living.  

An October 2012 VA treatment record noted an impression of both anxiety and depression and that the Veteran should continue his home medications.  

A January 2013 VA social work record noted that the Veteran's spouse telephoned the VA clinic to arrange a meeting with his psychiatrist after the Veteran began experiencing increased confusion and hallucinations.  

A February 2013 VA psychiatric record noted that the Veteran had been experiencing ongoing problems with sleep awaking 4 hours after he took Trazadone.  It was also noted that he spent the day watching television with minimal to no activity, but found his daytime medications to be effective in containing his PTSD and anxiety symptoms.  On mental status examination, the Veteran was noted to have a neutral mood, spontaneous but slow speech, fair judgment and insight, and normal thought processes, content and behavior.  The Axis I diagnosis was chronic PTSD.  

The Veteran underwent a VA PTSD examination in February 2013.  The examiner provided an Axis I diagnosis of PTSD and dementia of vascular type and assigned a GAF score of 53 for PTSD and 40 for dementia.  There was no explanation for why the Veteran was no longer diagnosed with depression or why depression was no longer listed as a symptom of either PTSD or dementia.  The February 2013 VA examiner opined that both mental disorder diagnoses reflected the Veteran's total occupational and social impairment and that, granting the Veteran the benefit of the doubt, he believed that the Veteran's PTSD had remained essentially the same, or in the moderate range, for frequency and severity of symptoms.  

The examiner, a VA licensed clinical psychologist, indicated that it was possible to differentiate the symptoms attributable to each diagnosis.  For example, the following symptoms were attributed by the examiner to PTSD: difficulty in establishing and maintaining effective work relationships and circumstantial or circumlocomotory type of speech.  The following symptoms were attributed to dementia: disorientation due to time or place; intermittent inability to carry out activities of daily living; maintenance of minimal personal hygiene; neglect of personal appearance and hygiene; impairment of short and long term memory; difficulty in understanding complex commands; and spatial disorientation.  

In another part of the examination report, the examiner listed the following as PTSD symptoms: sleeping difficulties; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  Symptoms of mental health disorders, apparently including both dementia and PTSD, included: anxiety; chronic sleep impairment; memory impairment; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationship; spatial disorientation; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; and disorientation to time or place.  

The February 2013 VA examiner noted that the Veteran's neurocognitive functioning was so impaired that he was unable to take care of his own financial affairs, but he stated that this was due to the dementia diagnosed in this examination.  

The VA examination report noted also that a home health care agency visited the Veteran's home twice a week to help with activities of daily living, that the Veteran basically stayed in his bedroom, that his wife set out his medications, and that his son sometimes helped with household chores or spent the night.  It was also noted that the Veteran took Suproprion and Lorazepam and that a contemporaneous treatment record revealed that the Veteran believed his daytime medications were effective in containing anxiety and PTSD symptoms.  

In examining the evidence in this case, the Board concludes that although the Veteran is not shown to have all of the psychiatric symptoms listed in the Rating Schedule for the assignment of a 100 percent disability rating, the evidence as a whole supports a determination that the Veteran has total occupational and social impairment as a result of his service-connected PTSD.  Two VA mental examinations were conducted during the period of this appeal.  They point to at least three of the rating criteria required for a 100 percent disability rating: an intermittent inability to perform the activities of daily living, including the maintenance of personnel hygiene; disorientation to time or place; and memory loss.  

In the most recent examination by the February 2013 VA examiner, who reviewed the claims file and interviewed the Veteran, the examiner attempted to differentiate symptomatology between the Veteran's service-connected PTSD and a new diagnosis of dementia due to vascular type.  However, the February 2013 VA examiner did not provide any type of persuasive or competent rationale that explained how he came to attribute most of the noted symptomatology to dementia rather than to PTSD.  This absence of a rationale is also significant in view of the fact that the report of examination is also facially inconsistent in places.  For example, difficulty in understanding complex commands is noted as a symptom of dementia on page 3 of the report, but on page 7 difficulty concentrating is listed as a PTSD symptom.  Then on page 8 symptoms associated with both PTSD and dementia are listed "for VA rating purposes" although the new diagnosis of dementia is not service-connected.  Moreover, the February 2013 VA examiner does not explain why depression is no longer of symptom of the Veteran's PTSD as was specifically noted by the September 2012 VA examiner.  

When it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.  Id.  The Board finds it appropriate in this case to resolve all reasonable doubt in the Veteran's favor and find that the Veteran has total occupational and social impairment as a result of his service-connected PTSD during the period of this appeal.  Accordingly, a 100 percent schedular disability rating is warranted under Diagnostic Code 9411.  

The Board's review of the evidence of record above suggests that several of the rating criteria for 100 percent are met in this case, namely: intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss.  The January 2012 VA treatment record, which noted a history of memory impairment or mild dementia a year before the Veteran filed his claim for increase, convinces the Board that the new higher rating should apply to the entire period of this appeal.  

The Board also notes that the only assigned GAF scores during the period of this appeal are found in the two VA examinations.  As noted above, the September 2012 VA examiner provided a GAF score of 50 for PTSD while the February 2013 VA examiner assigned two GAF scores: a 53 for PTSD and a 40 for dementia.  While the 53 score reflects only moderate symptoms, since the Board is now attributing all of the Veteran's symtoms of a mental disorder to his PTSD rating, see Mittleider, his GAF scores for purposes of this appeal now actually reflect serious symptoms or even impairment in reality testing.  

The Board notes such a conclusion is consistent with a mental status evaluation done at VA in November 2011, before the period of this appeal, when a GAF score of 45 was assigned; or in August 2011, before the period of this appeal, when a GAF score of 45 to 50 was assigned.  In addition, the GAF score assigned in the previous VA mental examination in August 2008 was 50.  Such scores reflect serious symptoms.  

The Board finds that the few GAF scores in the claims file pose no bar to finding that the Veteran now has total occupational and social impairment consistent with a 100 percent rating.  In any event, any one assigned GAF score is not dispositive of the percentage rating issue.  As noted above, disability ratings must be based on the actual symptoms of a psychiatric disorder.  See 38 C.F.R. § 4.126(a).  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained as there is evidence in the record supporting the current 70 percent rating and evidence in the record supporting an increase to 100 percent.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied, and a 100 percent disability rating will be assigned for the time period of this appeal.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand of the remaining claims on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a) , 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).   

Concerning the Veteran's claims for special monthly compensation based on homebound status and aid and attendance, the Board notes that in December 2013, approximately a month after the Veteran's appeal was certified to the Board, his attorney submitted to the RO a VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Subsequently, this form was forwarded to the Board.  In it, the Veteran's attorney requested private medical records be obtained from a hospital in Lincoln, Nebraska, involving the Veteran's fall on December 16, 2013, when he was unable to get off the ground, was treated for hypoglycemia, and suffered a laceration to the upper left arm.  

These private hospital records are undoubtedly relevant to the special monthly compensation claims and should be associated with the claims file before a final adjudication.  Therefore, since claims development must be undertaken by the agency of original jurisdiction and not the Board, and the Veteran's attorney provided no indication in his subsequent February 2014 correspondence that he would waive initial RO consideration of this private evidence, this matter must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers whose records do not appear in the paper or electronic claims files, but which may be relevant to deciding his claims of special monthly compensation.  Of particular interest are: private medical records from a hospital in Lincoln, Nebraska, dated in December 2013 and related to the Veteran's fall; and outstanding records of evaluation and treatment from VA's Nebraska-Western Iowa Health Care System, Lincoln Division, for the period from May 2013 to the present.  

After the Veteran has signed the appropriate releases, the RO shall then attempt to obtain and associate with the paper claims file or his electronic records any records identified by the Veteran or his attorney that are not already associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After obtaining the records requested in paragraph No. 1, if possible, the RO shall then review the Veteran's claims file and undertake any additional development deemed necessary as a result of this Remand.  

3.  Thereafter, the RO shall readjudicate the Veteran's claims for special monthly compensation.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


